UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   MAHMOAD ABDAH, et al.,

                           Petitioners,

                      v.                                 Civil Action 04-01254 (HHK)

   BARACK H. OBAMA, et al.,

                           Respondents.


                                            ORDER

       On March 29, 2011, the U.S. Court of Appeals for the District of Columbia Circuit

remanded this case to this Court with instructions to deny petitioner Uthman Abdul Rahim

Mohammed Uthman’s petition for a writ of habeas corpus. Uthman v. Obama, No. 10-5235

(D.C. Cir. Mar. 29, 2011) (judgment). Accordingly, it is this 29th day of April 2011 hereby

       ORDERED that petitioner Uthman Abdul Rahim Mohammed Uthman’s petition for a

writ of habeas corpus is DENIED.




                                                    Henry H. Kennedy, Jr.
                                                    United States District Judge